Citation Nr: 9922956	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1968.  The veteran died on May [redacted], 1996.  
The appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The November 1996 rating decision which denied service 
connection for the cause of the veteran's death is final as 
the appellant did not perfect an appeal by filing a timely 
substantive appeal within one year of the notification of 
that action or within 60 days of the October 1997 issuance of 
the statement of the case on that issue.

2.  The evidence submitted subsequent to the November 1996 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.



CONCLUSIONS OF LAW

1.  The November 1996 RO rating decision, which denied 
entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1998).

2.  The evidence received subsequent to the November 1996 RO 
rating decision is not new and material and does not serve to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that new and material evidence has 
been submitted to reopen her claim of entitlement to service 
connection for the cause of the veteran's death, and that the 
evidence shows that a service-connected disability was a 
principal or contributory cause of the veteran's death such 
that service connection for the cause of the veteran's death 
should be granted.  After a review of the record, the Board 
finds that the appellant's contentions are not supported by 
the evidence, as she has not submitted new and material 
evidence to reopen her claim, and the claim is denied.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1998).  "New" evidence means more than evidence that has 
not previously been included in the 

claims folder, and must be more than merely redundant and 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1990).  When determining whether 
the veteran has submitted new and material evidence to reopen 
the claim, consideration must be given to all of the evidence 
submitted since the last final denial of the claim.  Evans v. 
Brown, 9 Vet.App. 273 (1996); Glynn v. Brown, 6 Vet.App. 523 
(1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See Manio v. Derwinski, 1 Vet.App. 140 (1991), in which the 
United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims (Court) held that 
a two-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim must then be 
reviewed on the basis of all of the evidence, both old and 
new.  Se also Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
wherein the Court held that a three-step analysis is 
necessary, in that it must first be determined if there is 
new and material evidence to reopen a claim; if there is such 
evidence, the claim is reopened and the Board must then 
determine is the claim is well grounded, based upon all of 
the evidence of record.  If the Board finds that the claim is 
well grounded, then, and only then, will the claim be 
reviewed on the entire evidentiary record.

The Board notes that the appellant did not perfect an appeal 
of the November 1996 rating decision denial of her claim of 
entitlement to service connection for the cause of the 
veteran's death.  She was mailed notice of that rating 
decision on November 21, 1996.  She filed a timely notice of 
disagreement that was received on September 

18, 1997.  A statement of the case was issued on October 7, 
1997.  However, the appellant failed to submit a substantive 
appeal within one year of her notification of the November 
1996 rating decision, or within 60 days of the issuance of 
the October 1997 statement of the case as required by 
38 C.F.R. § 20.302(b) (1998).  She did submit a VA Form 9, 
Appeal to Board of Veterans' Appeals; however, it was 
received by VA on March 9, 1998, after the expiration of the 
appeal period.  The November 1996 rating decision which 
denied entitlement to service connection for the cause of the 
veteran's death is therefore final, as the appellant did not 
perfect a timely appeal on that issue.  38 U.S.C.A. § 7105 
(West 1991).  Accordingly, pursuant to the Court's holding in 
Evans, supra, the Board will consider whether new and 
material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death subsequent to the November 
1996 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Cardiovascular-
renal disease is a chronic disease with a presumptive period 
of one year.  38 C.F.R. §§ 3.307, 3.309 (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or 

jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Generally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 

affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (1998).

Therefore, in order to produce evidence which bears directly 
and substantially upon her claim such that it must be 
considered to fairly decide the merits of that claim, the 
appellant must produce evidence, which in conjunction with 
the evidence already of record, shows that a service-
connected disability was either a principal or contributory 
cause of the veteran's death.  The Board notes that the 
veteran's May [redacted], 1996, death certificate lists his 
cause of death as congenital heart failure, due to (or as a 
consequence of) coronary artery disease.  The death 
certificate notes that the veteran had received a heart 
transplant.  No contributory causes of death were listed.  At 
the time of his death, the veteran had not established 
service connection for any disability.  Therefore, the Board 
finds that, in order to submit evidence that would be 
material to her claim, the appellant would need to submit 
evidence showing that the veteran's cardiovascular disability 
was service-connected.  The Board finds that there is no new 
evidence of record which shows that a service-connected 
disability was either a principal or contributory cause of 
the veteran's death, nor is there any new evidence of record 
showing that any cardiovascular disability was incurred in or 
aggravated by service or that cardiovascular-renal disease 
manifested to a compensable degree within one year following 
the veteran's separation from service.

The evidence received subsequent to the November 1996 rating 
decision consists of service and private medical records, and 
claims statements submitted by the appellant.  The service 
medical records relate to the treatment of the veteran during 
his service.  They were not all of record at the time of the 
November 1996 rating decision and thus may be considered in 
part to be new.  However, those medical reports do not 
provide evidence that shows that the veteran was treated for 
any cardiovascular disability during his service.  The 
appellant has also submitted 

private medical records not of record at the time of the 
November 1996 rating decision.  Those records show that the 
veteran was treated in October 1982, some 14 years following 
his separation from service.  An October 1982 
electrocardiogram report notes that "an intraventerior 
conduction delay is noted.  There is evidence for a prior 
inferior lateral wall myocardial infarction."  While this 
may indicate that a myocardial infarction occurred prior to 
October 1982, it does not show that any cardiovascular 
disease was incurred in or aggravated by service, that 
cardiovascular-renal disease manifested to a compensable 
degree within one year following the veteran's separation 
from service, or that post-service cardiovascular-renal 
disease was related by clinical findings to service.

Therefore, the Board finds that the medical evidence 
submitted subsequent to the November 1996 rating decision, 
while for the most part new, is not material because it does 
not bear directly and substantially on the specific matter of 
the appellant's claim, as it does not provide evidence that 
any disability that was related to service was a principal or 
contributory cause of the veteran's death.  Such a showing 
would be required in order for the evidence to bear directly 
and substantially upon the appellant's claim such that the 
evidence would be so significant that it must be considered 
to fairly decide the merits of her claim.

The appellant and her representative, in their claims 
statements contend, in essence, that the veteran's 
cardiovascular disability, which resulted in his death, is 
related to his service.  However, the appellant has not 
provided competent medical evidence which verifies that the 
veteran was treated in service for any cardiovascular 
disability, that any cardiovascular disability was incurred 
in or aggravated by service or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, or that any cardiovascular-renal disease manifested 
to a compensable degree within one year following the 
veteran's separation from service.  These statements relating 
to her claim are essentially the same as assertions 

made in connection with her prior claim, and therefore do not 
constitute new evidence.  Furthermore, where a claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).  Lay persons are not 
qualified to render a medical opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  The appellant simply has not submitted competent 
medical evidence which shows that any cardiovascular 
disability was incurred in or aggravated by service, was 
etiologically related to service or was proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service, or that any cardiovascular-renal disease 
manifested to a compensable degree within one year following 
the veteran's separation from service.  Therefore, the claims 
statements are not material as they do not bear directly and 
substantially upon her claim such that they must be 
considered in order to fairly decide the merits of the claim.

The Board finds that the appellant has not submitted evidence 
which shows that any cardiovascular disability was incurred 
in or aggravated by service, was etiologically related to 
service or was proximately due to or the result of any 
disease or injury incurred in or aggravated by service, or 
that any cardiovascular-renal disease manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Such evidence would be required in 
order for any new evidence to be material.  Accordingly, the 
Board finds that new and material evidence has not been 
received to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and 
that claim is not reopened.  In view of this finding, the 
Board need not address the question of whether the claim is 
well grounded.



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the benefits sought on appeal with 
regard to that disability remain denied.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

